                                Case 3:20-cv-02731-VC Document 575 Filed 08/18/20 Page 1 of 3



                       1   Susan E. Coleman (SBN 171832)
                           E-mail: scoleman@bwslaw.com
                       2   BURKE, WILLIAMS & SORENSEN, LLP
                           444 South Flower Street, Suite 2400
                       3   Los Angeles, CA 90071-2953
                           Tel: 213.236.0600       Fax: 213.236.2700
                       4
                           Attorneys for Respondents-Defendants
                       5   THE GEO GROUP, INC. (Sued herein as
                           GEO GROUP, INC.) and NATHAN ALLEN
                       6
                       7
                       8                              UNITED STATES DISTRICT COURT
                       9                            NORTHERN DISTRICT OF CALIFORNIA
                      10                                   SAN FRANCISCO DIVISION
                      11
                      12   ANGEL DE JESUS ZEPEDA RIVAS,                     Case No. 3:20-cv-02731-VC
                           BRENDA RUIZ TOVAR, LAWRENCE
                      13   MWAURA, LUCIANO GONZALO                          STATUS UPDATE BY THE GEO
                           MENDOZA JERONIMO, CORAIMA                        GROUP, INC. AND NATHAN
                      14   YARITZA SANCHEZ NUÑEZ,                           ALLEN RE COVID-19 POSITIVE
                           JAVIER ALFARO, DUNG TUAN                         STAFF AT MESA VERDE
                      15   DANG,
                                                                            Judge:   Hon. Vince Chhabria
                      16                    Petitioners-Plaintiffs,
                      17   v.
                      18   DAVID JENNINGS, Acting Director of
                           the San Francisco Field Office of U.S.
                      19   Immigration and Customs Enforcement;
                           MATTHEW T. ALBENCE, Deputy
                      20   Director and Senior Official Performing
                           the Duties of the Director of the U.S.
                      21   Immigration and Customs Enforcement;
                           U.S. IMMIGRATION AND CUSTOMS
                      22   ENFORCEMENT; GEO GROUP, INC.;
                           NATHAN ALLEN, Warden of Mesa
                      23   Verde Detention Facility,
                      24                    Respondents-Defendants.
                      25
                      26            Defendants THE GEO GROUP, INC. and NATHAN ALLEN hereby
                      27   provide the following status report regarding staff at Mesa Verde who have recently
                      28   tested positive with COVID-19.
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                                                 3:20-CV-02731-VC
                           SD #4815-2270-8168 v1                      -1-
  ATTO RNEY S AT LAW                                                                         81820 STATUS RE STAFF
     LOS A NG EL ES
                                 Case 3:20-cv-02731-VC Document 575 Filed 08/18/20 Page 2 of 3



                       1            There are no Wellpath medical staff persons who are out with COVID.
                       2   There are currently ten (10) GEO staff persons that are off work with positive
                       3   COVID-19 tests, pending an appropriate quarantine period and compliance with
                       4   return to work guidelines. Since Monday’s report, there are 3 additional GEO staff
                       5   persons who have tested positive and 2 who have been cleared to return to work.
                       6   The positive tests are as follows:
                       7         1) K.I. a female officer. She was last in the office on August 16, 2020. She has
                       8            no reported symptoms. She was tested on August 15, 2020, and received a
                       9            positive result on August 17, 2020. She is quarantining at home. Contact
                      10            tracing results are pending.
                      11         2) L.J., female officer. She was last in the office on August 6, 2020. On
                      12            August 6, 2020, she began experiencing symptoms including a dry cough,
                      13            stomach ache, vomiting, fatigue and body aches. She was tested on August
                      14            15, 2020, and received a positive result on August 17, 2020. She has been
                      15            quarantining at home since August 7, 2020. Contact tracing results are
                      16            pending.
                      17         3) R.H., female officer. She was last in the office on August 15, 2020. On
                      18            August 16, 2020, she began experiencing symptoms including body aches
                      19            and congested. She was tested on August 15, 2020, and received a positive
                      20            result on August 17, 2020. She is quarantining at home. Contact tracing
                      21            results are pending.
                      22
                      23   Cumulative Totals:
                      24            GEO now has 22 cumulative positive results, with a total roster of 105 staff.
                      25            Wellpath has 5 cumulative positive results with a total roster of 21 staff.
                      26   ///
                      27   ///
                      28   ///
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                                                   3:20-CV-02731-VC
                           SD #4815-2270-8168 v1                       -2-
  ATTO RNEY S AT LAW                                                                           81820 STATUS RE STAFF
     LOS A NG EL ES
                              Case 3:20-cv-02731-VC Document 575 Filed 08/18/20 Page 3 of 3



                       1   Staff Testing Update:
                       2            Currently, all 15 Wellpath staff persons have been tested and 86 of 115 GEO
                       3   staff have been tested. 23 results were received from testing on August 15, 2020
                       4   (21 negative and 2 positive as listed above in #1 and 3). Testing is continuing on a
                       5   rolling basis which is conducted as staff report to work for their shifts.
                       6
                       7   Dated: August 18, 2020                  BURKE, WILLIAMS & SORENSEN, LLP
                       8
                       9                                           By: /s/ Susan E. Coleman
                                                                        Susan E. Coleman
                      10
                                                                   Attorneys for Defendants
                      11                                           THE GEO GROUP, INC. and NATHAN
                                                                   ALLEN
                      12
                      13
                      14
                      15
                      16
                      17
                      18
                      19
                      20
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                                                  3:20-CV-02731-VC
                           SD #4815-2270-8168 v1                     -3-
  ATTO RNEY S AT LAW                                                                          81820 STATUS RE STAFF
     LOS A NG EL ES
